United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 04-3437
                                   ___________

Karen L. Kasper,                    *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Federated Mutual Insurance Company, *
                                    *
           Appellee.                *
                               ___________

                         Submitted: June 22, 2005
                             Filed: October 4, 2005
                                  ___________

Before RILEY, BOWMAN, and BENTON, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

       Karen L. Kasper (Kasper) brought this retaliation action against her former
employer, Federated Mutual Insurance Company (Federated), under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17, and under the Minnesota
Human Rights Act (MHRA), Minn. Stat. §§ 363.01-363.15. Kasper appeals the
district court’s1 grant of summary judgment in favor of Federated. Kasper also filed



      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
a motion to correct “a material mistake in the record.” We affirm the district court’s
judgment and deny Kasper’s motion to correct the record.

I.     BACKGROUND
       Kasper started working for Federated in 1978. In 1998, Federated promoted
Kasper to Team Support Supervisor (TSS). As a TSS, Kasper supervised and
directed an underwriting team. Kasper’s manager, Mike Melcher (Melcher), District
Underwriting Manager, twice evaluated Kasper’s performance as a TSS. In a June
1999 evaluation, Melcher gave Kasper a “Satisfactory Progress” rating, and in
December 2000, Melcher gave Kasper an overall performance rating of “Meets
Overall Expectations.”

       In the spring of 2001, Kasper first learned from another TSS, Denise Miller
(Miller), that Greg Johnson (Johnson), Program Manager, engaged in questionable
behavior in the workplace. In particular, Miller told Kasper she and Johnson shared
“dirty jokes” with each other. In response to learning about the “dirty jokes,” Kasper
told Miller that Miller should report Johnson’s joke-telling to the human resources
department or to Johnson’s manager. Even though Kasper suggested Miller report
Johnson’s joke-telling, Kasper did not report Johnson’s joke-telling to anyone at
Federated.

      In early September 2001, Kasper learned about a second incident involving
Johnson’s questionable behavior in the workplace. One of Kasper’s subordinates,
Cathy Hall (Hall), told Kasper she saw Johnson rub his penis, and it made her feel
uncomfortable. Hall did not want to tell anyone about Johnson’s conduct unless it
happened again. Kasper did not immediately report Johnson’s alleged conduct to
anyone at Federated.

     As a result of restructuring, in August 2001, Kasper began supervising another
underwriting team, and she started reporting to Johnson, who reported to Scott

                                         -2-
Goodew (Goodew), Regional Underwriting Manager (RUM). On September 26,
2001, Johnson met with Kasper “[j]ust to get the expectations that [Johnson] would
have of [Kasper] out in the open.” On September 27, Johnson again met with
Kasper.2 During one of these two meetings, Kasper noticed Johnson “made a
gesture” involving the same conduct Hall had reported to Kasper earlier that month.



      Following Johnson’s meetings with Kasper, Johnson wrote a memorandum to
Goodew summarizing what Johnson and Kasper discussed during the meetings.
Johnson’s memorandum to Goodew stated, in part:

      As we progressed through the conversation and I started sharing my
      observations as well as yours and other the [sic] TSS’s, she was more
      hurt by the fact these people did not approach her directly and
      apparently went to the RUM. Although I did not know for sure, I told
      her I felt that the RUM had approached the other TSS’s to get their
      feedback as opposed to the TSS’s coming in to the RUM.

      ....

      I brought up your conversation with her in which you had asked if she
      understood how to set team goals and hold individuals accountable. She
      indicated to me that she knew how to do this which was a different


      2
       The meeting on September 27, 2001, is the subject of Kasper’s motion to
correct the record. Based on Kasper’s deposition testimony that Goodew disciplined
Kasper at a meeting on September 27, the district court found Kasper met with both
Johnson and Goodew on September 27. In her motion to correct the record, Kasper
contends she met with only Johnson on September 27, and her deposition testimony
to the contrary was “a mistake.” In support of her motion to correct the record,
Kasper submitted typed and handwritten transcriptions of her notes from a meeting
with Johnson and Goodew on November 2, 2001. Kasper presented photocopies of
these notes to the district court; however, the photocopies are barely legible. Kasper
did not present her transcriptions to the district court.

                                         -3-
      response that [sic] you got. She also stated that she was aware of each
      person’s production although she couldn’t come up with a reason why
      she had not addressed the low producing people on the team.

      ....

      I did share with her that the reason we were not getting help from the
      other teams was that the other TSS’s did not feel that Karen was
      providing adequate inventory numbers for them to justify the help. She
      was surprised at this. We ended the meeting with a plan of action to
      begin the first thing on Friday.

During this same time, other teams complained to Goodew about having to assist
Kasper’s team.

     On September 28, 2001, Goodew sent an e-mail message to his boss, David
Bucher (Bucher), Director of Risk Selection, criticizing Kasper’s performance in the
TSS position and suggesting she might be better suited for a Client Contact Center
(CCC) supervisor position:

      Karen Kasper- I’m getting the feeling that she does not have a good
      grasp on the TSS position or at least the TSS position in the Select
      Express Segment. He[r] counter parts seem frustrated with her too. She
      is always asking for help but they can not get a feel for the numbers
      because she never brings them to the table. I have asked them to meet
      today (9-24) [sic] and to bring all the inventory and key result info.... I’ll
      let you know how that goes. Having said that, she is very enthusiastic
      and does a good job at trying to motivate her people. She mentioned the
      other day that she was frustrated and that maybe she needs to look for
      a change. I’m thinking she may be a good fit for the CCC and a
      supervisor position there. Very customer service orientated. As guessed
      Karen did not have numbers. Asked her to go get and then the excuses
      came in.... she did eventually go get some but how credible they are I’m
      not sure. She became defensive as I started to push for goals, actions


                                           -4-
       and answers to questions. I don’t believe she knows how to set goals.....
       How the heck did she get by for 3 years?

       9-26 Stacy and Denise stopped in and were very upset with Karen. She
       apparently left the meeting and was overheard saying Scott is putting the
       hammer down and I don’t know how he thinks we can establish goals,
       hold people accountable and push them any harder. This conversation
       took place with a USS in her team. They said Karen has never brought
       numbers....just like the other day when Denise asked how many CCP’s,
       she said 2 peoples worth of work. The[y] feel she got by because she
       had team people delegated to handle all her reports. This is not a good
       situation and we need to address ASAP!

(ellipses in original).

      On October 10, 2001, Kasper told DeeAnn Snaza (Snaza), the Human
Resources Manager, she and Hall had seen Johnson touch his penis, but Johnson’s
behavior did not offend her. Snaza investigated Kasper’s report about Johnson’s
behavior, and on October 23, Federated demoted Johnson. That same day, Snaza
wrote a memorandum to Kasper explaining Snaza had investigated Johnson’s conduct
and, based on the investigation, Federated “will not be moving forward with a formal
complaint.” Snaza’s memorandum also addressed Kasper’s delay in reporting
Johnson’s conduct:

       Karen, your decision to communicate this concern about your manager’s
       behavior, at a time when he was providing you with constructive
       performance feedback, has the potential to look inappropriate and put
       your motivation in question. . . . The timing of this complaint, in
       combination with actual facts of the complaint, puts this into question.
       Karen, we are unable to determine if your handling of this situation was
       poor decision making or whether your motivation was questionable.

      On November 1, Johnson met with Kasper to discuss her performance. At this
meeting, Johnson told Kasper she did not know how to hold people accountable. The

                                         -5-
next day, both Johnson and Goodew met with Kasper. At this meeting, Johnson,
Goodew, and Kasper reviewed the TSS job description, and Goodew expressed his
concerns about Kasper’s performance. On November 8, Goodew gave Kasper a
memorandum reiterating his performance criticisms from the November 2 meeting.
In particular, Goodew was concerned about Kasper’s “ability to be open and non-
defensive to feedback, or not shifting the blame to others and making excuses for
[Kasper’s] behavior.”

       On November 9, 2001, Kasper told Snaza that she thought Goodew and
Johnson were retaliating against her because she reported Johnson’s inappropriate
behavior. In response, Snaza advised Kasper that Johnson would be changing
positions soon; Johnson would no longer supervise Kasper; in the interim, Johnson
would not give Kasper performance feedback; and Goodew would continue to
supervise Kasper.

      In December 2001, Federated promoted Lisa Kuck (Kuck), who became
Kasper’s supervisor. Shortly thereafter, Goodew told Kuck that Kasper had
performance issues, including coming to meetings unprepared, failing to maintain
confidentiality, and failing to provide team direction and support. Kuck kept a
written record concerning her interactions with Kasper, including notes of meetings
and conversations with Kasper, copies of e-mail messages and memoranda, and logs
of Kasper’s attendance. Kuck advised Snaza of her record keeping concerning
Kasper.

       On December 29, Kasper sent a memorandum to Snaza, criticizing Snaza’s
investigation of Johnson’s conduct, reiterating she felt sexually harassed and
retaliated against, and requesting a job transfer. In response, Snaza advised Kasper
she was welcome to inquire about other job opportunities within the company.
Kasper expressed an interest in a CCC supervisor position, and Snaza advised the
CCC and placed Kasper’s name on a list of employees seeking other positions.

                                        -6-
       On April 23, 2002, Kuck gave Kasper a memorandum entitled “Expectations,”
wherein Kuck outlined areas in which Kasper needed improvement, including
communicating clearly, providing work direction, researching and responding to
work procedure questions, maximizing productivity and teamwork, and managing
performance. Kuck also instructed Kasper to provide weekly updates on workload,
staffing, pilots, and employee performance.

      In June 2002, Kasper and Kuck discussed Kasper’s interest in a CCC
supervisor position. Due to Kasper’s performance problems, Kuck told Kasper she
was uncomfortable recommending Kasper as a candidate for a supervisor position,
but she was willing to recommend Kasper for a non-supervisory position.

       On June 13, Kasper sent an e-mail message to Bucher explaining how she felt
retaliated against for reporting Johnson’s behavior. Kasper told Bucher she had
contacted an attorney, who recommended suing Federated “for
retaliation/harassment.” Kasper stated she “felt it best to try to resolve it without
legal action.” Kasper asked Bucher if he could “do anything to help [her] get an
interview for the CCC position.” Kasper also requested Bucher to remove from her
file “all of this false documentation.” Kasper added: “If this can’t be accomplished
soon, I will pursue a lawsuit against Federated and those involved for wrongful
treatment and punitive damages.”

       On September 4, Kuck reviewed Kasper’s performance and gave Kasper an
overall performance rating of “Needs Improvement.” Kuck based the review, in part,
on Kasper’s lack of fundamental technical knowledge, making it difficult for Kasper
effectively to lead and to manage workload and staffing. To improve Kasper’s
technical knowledge and to “gain a better understanding of coverages and the impact
the processing changes have on them,” Kuck instructed Kasper to perform more file
reviews to enhance Kasper’s familiarity with insurance coverages and the work
process, sit with the underwriting support specialists, and “use [Kuck] as a resource.”

                                         -7-
Kuck also noted Kasper did not complete employee performance evaluations on time,
she was “not always fully aware of what workload the team has or does not have,”
and she sometimes was late for work.

       On October 7, Kuck placed Kasper on a performance improvement plan (PIP)
to improve Kasper’s technical knowledge of the underwriting process, structure
activities to maximize productivity and efficiency, develop effective working
relationships with other employees, demonstrate integrity and professional behavior,
and improve Kasper’s supervision of her assigned personnel to maximize productivity
and teamwork. To improve Kasper’s technical knowledge of the underwriting
processes, the plan required Kasper to complete fifteen file reviews each month.

        The next day, Kasper met with Kuck and Lisa Hyland (Hyland), another
Human Resources Manager, regarding the PIP. During the meeting, Kasper requested
up to six months of underwriting training in order to perform the file reviews. Kasper
explained “without that training, I couldn’t complete that task and be set up to win
at the same time. I was being set up to fail.” In response to Kasper’s request, Hyland
explained Kasper “could not select to not perform a task that is critical to the TSS
role,” and Kasper’s “refusal to perform the job task left [Federated] with only one
option.” Kuck and Hyland then terminated Kasper’s employment.

       Kasper brought this action, alleging Federated discharged her in retaliation for
reporting Johnson’s inappropriate behavior. The district court granted summary
judgment to Federated, concluding Kasper failed to establish a prima facie case of
retaliation, and even if she did, no reasonable jury could conclude Federated’s reasons
for terminating Kasper were pretextual. On appeal, Kasper contends there are
genuine issues of material fact precluding the grant of summary judgment.




                                         -8-
II.    DISCUSSION
       A.     Summary Judgment
       We review de novo a district court’s summary judgment. Shanklin v.
Fitzgerald, 397 F.3d 596, 602 (8th Cir. 2005). Summary judgment is appropriate if
the evidence, viewed in the light most favorable to the nonmoving party, shows there
is no genuine issue of material fact and the moving party is entitled to judgment as
a matter of law. Fed. R. Civ. P. 56(c); Shanklin, 397 F.3d at 596. The nonmoving
party “may not rest upon the mere allegations or denials of the [nonmoving] party’s
pleading, but the [nonmoving] party’s response, by affidavits or as otherwise
provided in [Federal Rule of Civil Procedure 56], must set forth specific facts
showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). We apply the
same analysis in reviewing Kasper’s claims brought under Title VII and the MHRA.
Henderson v. Ford Motor Co., 403 F.3d 1026, 1032 n.5 (8th Cir. 2005); Hoover v.
Norwest Private Mortgage Banking, 632 N.W.2d 534, 542 (Minn. 2001).

       Because Kasper presented no direct evidence of retaliation, we apply the
burden-shifting analysis established in McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802-03 (1973). See Eliserio v. United Steelworkers of Am. Local 310, 398 F.3d
1071, 1078 (8th Cir. 2005). Under this burden-shifting framework, the plaintiff first
must demonstrate a prima facie case of retaliation. Id. If the plaintiff presents a
prima facie case of retaliation, the burden shifts to the employer to rebut the
plaintiff’s prima facie case by articulating a legitimate, non-discriminatory reason for
its adverse employment decision. Id. If the employer successfully makes this
showing, the burden shifts back to the plaintiff to show the employer’s proffered
reason was a pretext. Id.

       To establish a prima facie case of retaliation, Kasper must show (1) she
engaged in a protected activity, (2) she suffered an adverse employment action, and
(3) a causal connection between the protected activity and the adverse employment
action. Id. at 1078-79. The parties agree Kasper has satisfied the first and second

                                          -9-
elements of her prima facie case of retaliation–Kasper engaged in a protected activity
by reporting Johnson’s inappropriate conduct to the human resources department on
October 10, 2001, and Federated took adverse employment action against Kasper
when it discharged her on October 8, 2002. The issue on appeal is whether the
district court correctly concluded Kasper failed to demonstrate the third element of
her prima facie case–a causal connection between her report of Johnson’s
inappropriate behavior and her discharge.

              1.     Causal Connection
       Kasper contends she established causation, because she complained about
Johnson’s conduct before any supervisor criticized her performance. The undisputed
facts, however, refute Kasper’s contention. On September 28, 2001, nearly two
weeks before Kasper’s October 10 complaint regarding Johnson’s conduct, Goodew
sent an e-mail message to Bucher criticizing Kasper’s performance in the TSS
position. In Goodew’s e-mail message, he stated Kasper “does not have a good grasp
on the TSS position or at least the TSS position in the Select Express Segment. He[r]
counter parts seem frustrated with her too. She is always asking for help but they can
not get a feel for the numbers because she never brings them to the table.” Goodew
also expressed doubt about Kasper’s ability to “set goals” and questioned “[h]ow the
heck did she get by for 3 years?” The fact Goodew criticized Kasper’s performance
before she complained about Johnson’s conduct weakens any inference of causation.
See Erenberg v. Methodist Hosp., 357 F.3d 787, 793 (8th Cir. 2004) (holding the
plaintiff failed to show a causal connection between her complaints and her
discharge, because the plaintiff was disciplined for the same performance and
attendance problems both before and after she made her complaints).3

      3
        Kasper attempts to create a fact issue regarding the date when she first
engaged in protected activity by citing her earlier discussion with Miller about
Johnson’s behavior in the workplace. Kasper thus contends she first engaged in
protected activity in the spring of 2001, when Kasper told Miller that Miller should
report Johnson’s inappropriate joke-telling to the human resources department or to

                                        -10-
       Although not dispositive, the length of time between Kasper’s protected
activity and her discharge further weakens Kasper’s claim of causation. “A gap in
time between the protected activity and the adverse employment action weakens an
inference of retaliatory motive.” Hesse v. Avis Rent A Car Sys., Inc., 394 F.3d 624,
633 (8th Cir. 2005). Federated terminated Kasper’s employment on October 8, 2002,
nearly a year after Kasper’s October 10, 2001, complaint to Snaza about Johnson’s
inappropriate behavior. “With this lengthy delay, any causal nexus inference tends
to evaporate.” Shanklin, 397 F.3d at 604 (holding the plaintiff failed to establish
causal connection where ten months elapsed between the plaintiff’s discrimination
charge and her subsequent discharge).

       Kasper strives to shorten the gap between her protected activity and the adverse
action by arguing that shortly after she complained about Johnson’s conduct on
October 10, 2001, Federated took escalating adverse and retaliatory action against
her, including: (1) Snaza’s October 23, 2001, memorandum expressing concerns
about Kasper’s delay in reporting Johnson’s conduct; (2) the November 2, 2001,
meeting with Goodew and Johnson, during which Goodew criticized Kasper’s
performance; (3) Goodew’s November 8, 2001, memorandum reiterating his
performance criticisms from the November 2 meeting; (4) Goodew’s continued
management of Kasper’s performance; (5) Goodew’s selection of Kasper’s new
supervisor, Kuck; (6) Goodew’s informing Kuck he believed Kasper had performance
problems; (7) Kuck’s “papering” of Kasper’s file; (8) the September 4, 2002,



Johnson’s manager. However, Kasper never complained to Federated’s management-
level employees about Johnson’s conduct until October 10, 2001. Because Kasper
did not complain about Johnson’s inappropriate behavior to Federated in the spring
of 2001, Kasper did not engage in protected activity until October 10, 2001, when
Kasper reported Johnson’s inappropriate conduct to Snaza. See Brower v. Runyon,
178 F.3d 1002, 1006 (8th Cir. 1999) (holding an employee who does not complain
of illegal discrimination or imply she was treated unfairly does not engage in
protected activity under Title VII).

                                         -11-
performance review in which Kuck gave Kasper an overall performance rating of
“Needs Improvement”; and (9) Kuck’s placement of Kasper on a PIP on October 7,
2002.

       Kasper’s evidence, viewed individually and collectively, does not establish
Federated terminated Kasper because of her October 10, 2001, complaint about
Johnson. To the contrary, the events recited by Kasper reflect a continuation of the
performance criticisms raised by Federated before Kasper’s complaint. Evidence of
an employer’s concerns about an employee’s performance before the employee’s
protected activity undercuts a finding of causation. See Smith v. Ashland, Inc., 250
F.3d 1167, 1174 (8th Cir. 2001). We therefore agree with the district court; Kasper
failed to establish a causal connection between her protected activity and her
subsequent discharge.

              2.     Pretext
        Even if Kasper established a prima facie case of retaliatory discharge, her claim
still would fail, because Federated presented a legitimate, non-discriminatory reason
for terminating Kasper’s employment, i.e., Kasper’s insubordination in refusing to
perform file reviews without additional training. The undisputed evidence
unequivocally establishes Federated discharged Kasper because Kuck and Hyland
believed Kasper refused to perform the monthly file reviews without additional
training. None of the evidence Kasper presented sufficiently demonstrates retaliatory
intent to establish Federated’s proffered reason for discharging Kasper is pretext. We
will not second guess an employer’s decision to discharge an employee who refuses
to perform the essential functions of the employee’s job. See Hutson v. McDonnell
Douglas Corp., 63 F.3d 771, 781 (8th Cir. 1995) (holding the federal courts do not
sit as “super-personnel departments” that re-examine business decisions). Therefore,
we conclude the district court correctly granted summary judgment to Federated on
Kasper’s retaliatory discharge claim.



                                          -12-
       B.    Motion to Correct the Record
       The district court found Kasper, Johnson, and Goodew attended a meeting on
September 27, 2001, during which Johnson and Goodew criticized Kasper’s
performance. On appeal, Kasper filed a motion under Rule 10(e)(2)(C) of the Federal
Rules of Appellate Procedure to correct or modify the appellate record to reflect only
she and Johnson attended the meeting on September 27, and Goodew did not orally
criticize Kasper’s performance until November 2.

      Whether Goodew attended the September 27, 2001, meeting is immaterial. The
uncontroverted evidence clearly shows Goodew criticized Kasper’s performance on
September 28 in an e-mail message to Bucher. Goodew’s criticism occurred nearly
two weeks before Kasper made her October 10 complaint regarding Johnson’s
inappropriate conduct. We thus deny Kasper’s motion to correct the record.

III.  CONCLUSION
      We affirm the district court’s grant of summary judgment to Federated and
deny Kasper’s motion to correct the record.
                      _____________________________




                                        -13-